 1   SAO
     TRACY A. EGLET, ESQ.
 2   Nevada Bar No. 6419
     JAMES A. TRUMMELL, ESQ.
 3   Nevada Bar No.: 14127
 4   EGLET ADAMS
     400 South 7th Street, 4th Floor
 5   Las Vegas, Nevada 89101
     Email: eservice@egletlaw.com
 6   Tel.: (702) 450-5400
     Fax: (702) 450-5451
 7   Attorneys for Plaintiffs
     Jennifer Wyman, Bear Wyman,
 8   and the Estate of Charles Wyman
 9
                              UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11
12   WESCO INSURANCE COMPANY, as subrogee Case No. 2:16-cv-01206-JCM-EJY
     of its insured, NICKELS AND DIMES
13   INCORPORATED,
14
            Plaintiff,
15                                        STIPULATION AND ORDER TO
     vs.                                     SUBSTITUTE KATHRYN
16                                       HARDESTY FOR VIVIAN SOOF AS
     SMART INDUSTRIES CORPORATION d/b/a JOINT SPECIAL ADMINISTRATOR
17
     SMART INDUSTRIES CORP, MFG, an Iowa  OF THE ESTATE OF CHARLES
18   corporation,                                  WYMAN

19          Defendants.
20
21   JENNIFER WYMAN, individually; BEAR CONSOLIDATED WITH
     WYMAN, a minor, by and through his natural Case No. 2:16-cv-02378-JCM-CWH
22   parent    JENNIFER        WYMAN;     JENNIFER
23   WYMAN and VIVIAN SOOF, as Joint Special
     Administrators of the ESTATE OF CHARLES
24   WYMAN; and SARA RODRIGUEZ, natural
     parent and guardian ad litem of JACOB WYMAN,
25
26          Plaintiffs,

27   vs.
28
 1
     SMART INDUSTRIES CORPORATION, d/b/a
 2   SMART INDUSTRIES CORP., MFG, an Iowa
     corporation, HI-TECH SECURITY INC., a Nevada
 3   corporation;      WILLIAM       ROSEBERRY;
     BOULEVARD VENTURES, LLC, a Nevada
 4
     corporation; DOES I thought V; DOES 1 thought
 5   10; BUSINESS ENTITIES I through V; and ROE
     CORPORATIONS 11 through 20, inclusive,
 6
 7           Defendants.

 8
     HI-TECH SECURITY, INC; and WILLIAM
 9   ROSEBERRY,
10
             Third-Party Plaintiffs,
11
     vs.
12
13   NICKELS AND DIMES INCORPORATED,

14           Third-Party Defendant.
15
16         IT IS HEREBY STIPULATED by and between Plaintiffs JENNIFER WYMAN, BEAR

17   WYMAN, and the ESTATE OF CHARLES WYMAN, by and through his counsel of record,

18   Tracy A. Eglet, Esq. and James A. Trummell, Esq., of the law firm EGLET ADAMS; Plaintiffs

19   SARA RODRIGUEZ and JACOB WYMAN, by and through their counsel of record, Cliff W.

20   Marcek, Esq., of the law firm CLIFF W. MARCEK, P.C.; Plaintiff WESCO INSURANCE

21   COMPANY, by and through its attorney of record, Peter Dubowsky, Esq., of the law firm

22   DUBOWSKY         LAW      OFFICE,   CHTD.;       and   Defendant   SMART   INDUSTRIES

23   CORPORATION dba SMART INDUSTRIES, CORP., by and through its attorneys of record,

24   David Barron, Esq., William H. Pruitt, Esq., and Joseph R. Meservy, Esq. of the law firm

25   BARRON & PRUITT, LLP, that KATHRYN HARDESTY will substitute for VIVIAN SOOF

26   as Joint Special Administrator of the ESTATE OF CHARLES WYMAN.

27   ...

28   ...

                                                  2
 1     Respectfully submitted by:                      Approved as to Form and Content by:
 2
       DATED this 2nd day of April, 2020.              DATED this 2nd day of April, 2020.
 3
       /s/ Tracy A. Eglet, Esq.     .                  /s/ David Barron, Esq.        .
 4     TRACY A. EGLET, ESQ.                            DAVID BARRON, ESQ.
       Nevada Bar No. 6419                             Nevada Bar No. 142
 5                                                     WILLIAM H. PRUITT, ESQ.
       JAMES A. TRUMMELL, ESQ.
                                                       Nevada Bar No. 6783
 6     Nevada Bar No. 14127                            JOSEPH R. MESERVY, ESQ.
       EGLET ADAMS                                     Nevada Bar No. 14088
 7     400 South Seventh Street, Suite 400             BARRON & PRUITT, LLP
 8     Las Vegas, Nevada 89101                         3890 West Ann Road
       Attorneys for Plaintiffs                        North Las Vegas, Nevada 89031
 9                                                     Attorneys for Defendant
                                                       Smart Industries Corporation
10
11     Approved as to Form and Content by:             Approved as to Form and Content by:
12
       DATED this 2nd day of April, 2020.              DATED this 2nd day of April, 2020.
13
       /s/_Cliff W. Marcek, Esq. _        __           /s/_Peter Dubowsky, Esq.__________
14     CLIFF W. MARCEK, ESQ.                           PETER DUBOSWKY, ESQ.
15     Nevada Bar No. 5061                             Nevada Bar No. 4972
       536 East St. Louis Ave.                         DUBOWSKY LAW OFFICE, CHTD.
16     Las Vegas, Nevada 89104                         300 South Fourth Street, Suite 1020
       Attorneys for Plaintiffs Sara Rodriguez         Las Vegas, Nevada 89101
17     and Jacob Wyman                                 Attorneys for Wesco Ins. Co.
18
19                                               ORDER
20          Based upon the Stipulation of the parties hereto, and for good cause, IT IS HEREBY
21   ORDERED, that KATHRYN HARDESTY will substitute for VIVIAN SOOF as Joint Special
22   Administrator of the ESTATE OF CHARLES WYMAN.
23
24   DATED this 2nd day of April, 2020.
25
26                                        _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                                   3
